Citation Nr: 1136386	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-26 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran was previously denied service connection for a low back strain and for spinal cord compression.  His May 2006 claim sought service connection for "back problems."  Affording the Veteran a liberal interpretation of his claim, the issue has been characterized as service connection for a back disability, to include low back strain and spinal cord compression.  

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a video conference hearing in July 2011.  A transcript is of record.  

The Veteran had initiated appeals seeking special monthly compensation based on the need for regular aid and attendance or at the housebound rate, and increased ratings for glaucoma and left hand carpal tunnel syndrome.  Statements of the case were issued regarding those matters.  There is no indication the Veteran perfected his appeal regarding the matters.  Hence, those matters are not before the Board and will not be addressed herein.  

The matter of service connection for a low back strain on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the Veteran if further action on his part is required.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back strain was previously denied in a November 2002 Board decision.  

2.  Evidence received since the November 2002 Board decision is new, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for a back disability.  38 U.S.C.A. § 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Preliminarily, the Board notes that the claim on appeal is being reopened and is subject to additional development on remand, as described below.  Accordingly, the Board will not address whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), as further action is being requested in this case.  

II.  New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the Veteran's claim was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  Most recently, the Veteran's claim for service connection for a low back strain was denied in a November 2002 Board decision on the basis that his currently diagnosed disability had not been shown to be etiologically related to in-service back complaints and treatment, as documented in the service treatment records (STRs).  

In May 2006, the Veteran filed a request to reopen his claim.  

Evidence considered at the time of the final November 2002 Board decision included the STRs, which noted the Veteran's complaints of low back pain and included a diagnosis of chronic back strain, including during the Veteran's service in Vietnam (from May 1970 to July 1970).  The evidence also consisted of VA treatment records that show the Veteran underwent a cervical laminectomy (C3 to C5) in May 1999, and a microdiscectomy (L5 to S1) in September 2000.  

Evidence received since the November 2002 Board decision includes updated VA treatment records from November 2002 through February 2010, testimony provided at the July 2011 video conference hearing, and private nexus opinions from C.E.F., D.O.  VA treatment records show continued complaints and treatment for the Veteran's back disability.  At the video conference hearing, the Veteran described the nature of his back injury during service and the cause of his documented complaints.  He reported continuing back complaints and difficulties despite the above-noted surgeries.  The private nexus opinions from C.E.F., D.O. relate the Veteran's current back disability to his injury and complaints during service.  

The Board views the evidence submitted since the November 2002 Board decision as being new and material because, assuming it to be credible for the purpose of the request to reopen the claim, it demonstrates that the Veteran has a present back disability and it includes a medical opinion relating his present back disability to his service.  Therefore, it bears directly and substantially upon the specific matter under consideration, and the claim must be reopened.  For reasons described below, this case is not being decided at the present time but is subject to further development on remand.  


ORDER

New and material evidence has been received to reopen the service connection claim for a back disability, and, to this extent only, the claim is granted.  


REMAND

Concerning the reopened claim for service connection for a back disability, a preliminary review of the record reflects that further development is necessary.  

As an initial matter, the Board notes that the RO does not appear to have developed or considered the claim for service connection for a back disability on the merits; both the December 2006 rating decision and the July 2008 Statement of the Case appear to address the issue in new and material evidence terms.  In Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010), the United States Court of Appeals for Veterans Claims (Court) noted that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits to preserve for that claimant the one review on appeal.  Accordingly, the claims file needs to be returned to the RO for initial adjudication of the claim on the merits.  
The Board notes that in January 2002, it remanded this matter for additional development, to include obtaining any Social Security Administration (SSA) records.  A notation next to the requested development (presumably by the RO) in the January 2002 instructions indicates that the Veteran's claim for SSA disability benefits was denied.  There is no other indication that such records were sought.  To date, the RO does not appear to have requested the corresponding medical records.  Accordingly, such action must be taken upon remand.  

Finally, it appears that the Veteran continues to receive treatment for his back disability at the Houston VA Medical Center (VAMC).  The record contains VA treatment records up to February 2010.  On remand, outstanding treatment records should be obtained from the Houston, VAMC, and a VA examination addressing the etiology of the claimed disorder is "necessary" under 38 C.F.R. § 3.159(c)(4) given the positive nexus evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing the reopened claim for service connection.

2.  Obtain copies of all records of the Veteran's treatment from the Houston VAMC from February 2010 to the present.  

3.  SSA should be contacted requested to provide all records pertaining to the Veteran.  All records obtained pursuant to this request must be added to the claims file.  If the search for such records has negative results, documentation to this effect must be added to the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

4.  Then, the Veteran should be afforded a VA orthopedic examination, with an appropriate examiner, to determine the current nature and likely etiology of his back disabilities.  The claims folder should be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, post-service treatment records, and all lay statements.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide diagnoses for all current back disabilities.  For each diagnosed disability, an opinion is requested as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed back disability is etiologically related to the Veteran's service.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  

5.  Thereafter, readjudicate the Veteran's claim on the merits as a direct service connection claim.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case and give the appropriate time period within which to respond.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


